1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                   ***
9    MARK EDWARD NICHOLS,                            Case No. 3:17-cv-00593-LRH-CBC
                                          Plaintiff,
10                                                   ORDER
            v.
11

12   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
13
                                       Defendant.
14

15          Before this Court is the Report and Recommendation of U.S. Magistrate Judge
16   Carla Baldwin Carry (ECF No. 23) entered on October 3, 2018, recommending denying
17   plaintiff’s Motion for Judgment on the Pleadings (ECF No. 16) entered on March 29,
18   2018, and granting defendant’s Cross-Motion to Affirm (ECF No. 17) entered on April
19   30, 2018. On October 17, 2018, plaintiff filed his Objections to the Magistrate Judge’s
20   Report and Recommendation (ECF No. 25) and on October 30, 2018, defendant filed its
21   Response to Plaintiff’s Objections to Report and Recommendation (ECF No. 26).
22          The action was referred to the Magistrate Judge pursuant to 28 U.S.C.
23   § 636(b)(1)(B) and Local Rule 1B 1-4 of the Rules of Practice of the United States
24   District Court for the District of Nevada.
25          The Court has conducted its de novo review in this case, has fully considered
26   plaintiff’s objections, the response of defendant and the pleadings and memoranda of
27   the parties and other relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B)
28   and Local Rule IB 3-2. The Court determines that the Magistrate Judge’s Report and
                                                    1
1    Recommendation (ECF No. 23) entered on October 3, 2018, should be adopted and

2    accepted.

3          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

4    Recommendation (ECF No. 23) entered on October 3, 2018, is ADOPTED AND

5    ACCEPTED, and plaintiff’s Motion for Judgment on the Pleadings (ECF No. 16) is

6    DENIED.

7          IT IS FURTHER ORDERED that defendant’s Cross-Motion to Affirm (ECF

8    No. 17) is GRANTED.

9          IT IS FURTHER ORDERD that the clerk of the Court shall enter judgment in this

10   matter.

11         IT IS SO ORDERED.

12         DATED this 20th day of November, 2018.

13

14                                                LARRY R. HICKS
                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                              2
